Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-15, and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to validating virtual session requests that utilizes updated published resource entitlements, a public/private key pair, plural virtual delivery appliances, connection requests that includes a connection lease issued based upon the published resource entitlement, and a public key signed by a private key of a root of trust (ROT). 
The claimed invention stores and updates published resource entitlements for a plurality of client devices at a computing device.  The computing device having a public/private key pair associated therewith.  The invention then uses a plurality of virtual delivery appliances to receive connection requests from the client devices. The connection requests include a connection lease issued based upon the published resource entitlements for the client devices, and request validation of the connection leases from the computing device.  At the computing device, responsive to validation requests from the virtual delivery appliances, the connection leases are compared to the updated published resource entitlements and the virtual session requests is then validated based thereon.  A copy of the public key of the computing device signed by a private key of a Root of Trust (RoT) is then provided along with virtual session request validations to the virtual delivery appliances. And at the virtual delivery .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456